FILED
                            NOT FOR PUBLICATION                             APR 27 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CONTEST PROMOTIONS, LLC,                         No. 10-17788

               Plaintiff - Appellee,             D.C. No. 3:09-cv-04434-SI

  v.
                                                 MEMORANDUM *
CITY OF SAN FRANCISCO; COUNTY
OF SAN FRANCISCO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Northern District of California
                      Susan Illston, District Judge, Presiding

                             Submitted April 20, 2011 **


Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       The City and County of San Francisco appeals the district court's order

granting preliminary injunctive relief in favor of Contest Promotions, LLC. We

have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Our sole inquiry is whether the district court abused its discretion in granting

preliminary injunctive relief. The Lands Council v. McNair, 537 F.3d 981, 986

(9th Cir. 2008); see Winter v. Natural Resources Defense Council, 129 S. Ct. 365,

374 (2008) (listing factors for district court to consider); Sports Form, Inc. v.

United Press Int’l., 686 F.2d 750, 752–53 (9th Cir. 1982) (explaining limited scope

of review). We conclude the district court did not abuse its discretion.

Accordingly, we affirm the district court's order granting injunctive relief in favor

of Contest Promotions, LLC.

      AFFIRMED.